 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10   STARR INDEMNITY & LIABILITY              )   Case No.: CV 18-5160-DMG (JPRx)
     COMPANY,                                 )
11                                            )
                         Plaintiff,           )   ORDER RE DISMISSAL OF
12                                            )   ACTION [34]
     vs.                                      )
13                                            )
     SETH LINES, INC.; BNSF RAILWAY )
14   COMPANY; and DOES 1 through 10, )
     inclusive,                               )
15                                            )
                         Defendants.          )
16   _______________________________ )
                                              )
17   And related counter-claims, cross-claims )
     and third party claims                   )
18   ________________________________ )
19
20
21
22
23
24
25
26
27
28
 1
 2         Based on the stipulation of counsel for all appearing parties, Plaintiff
 3   STARR INDEMNITY & LIABILITY COMPANY (“STARR”), Counter-
 4   Defendant and Cross-Claimant BNSF Railway Company (“BNSF”), and
 5   Defendant, Counter-Claimant and Third Party Plaintiff SETH Lines, Inc.
 6   (“SETH”), who stipulate that the parties have reached a settlement of all claims
 7   and request dismissal of the entire action, with prejudice, and good cause having
 8   been shown:
 9         IT IS ORDERED that the above-entitled action is dismissed in its entirety,
10   with prejudice, and with each party to bear its own costs and attorney's fees.
11         All scheduled dates and deadlines are VACATED.
12
13
14   DATED: February 21, 2019
                                            DOLLY M. GEE
15                                          UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                      Page 2
